
	
		III
		112th CONGRESS
		1st Session
		S. RES. 7
		IN THE SENATE OF THE UNITED STATES
		
			January 5, 2011
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To make effective appointment of Deputy
		  Senate Legal Counsel.
	
	
		That the appointment of Patricia Mack
			 Bryan of Virginia to be Deputy Senate Legal Counsel, made by the President pro
			 tempore this day, shall become effective as of January 3, 2011, and the term of
			 service of the appointee shall expire at the end of the One Hundred Thirteenth
			 Congress.
		
